                            Case 3:20-cv-03982-LB Document 58 Filed 07/29/20 Page 1 of 3



                    1    Douglas J. Melton, Bar No. 161353
                         Shane M. Cahill, Bar No. 227972
                    2    LONG & LEVIT LLP
                         dmelton@longlevit.com
                    3    scahill@longlevit.com
                         465 California Street, 5th Floor
                    4    San Francisco, California 94104
                         Telephone:     (415) 397-2222
                    5    Facsimile:     (415) 397-6392

                    6    ATTORNEYS FOR ALL PLAINTIFFS
                    7
                                                      UNITED STATES DISTRICT COURT
                    8
                                                     NORTHERN DISTRICT OF CALIFORNIA
                    9
                                                          SAN FRANCISCO DIVISION
                  10

                  11

                  12     DEJA VU-SAN FRANCISCO, LLC; BIJOU-                Case No. 3:20-cv-03982
                         CENTURY, LLC; SAN FRANCISCO
                  13     GARDEN OF EDEN, LLC; DEJA VU
                         SHOWGIRLS OF SAN FRANCISCO, LLC;                  PLAINTIFFS’ EX PARTE APPLICATION
                  14     GOLD CLUB-SF, LLC; DEJA VU                        FOR LEAVE TO FILE SUPPLEMENTAL
                         COLORADO SPRINGS, INC.; ROUGE                     BRIEF IN SUPPORT OF PLAINTIFFS’
                  15     PORTLAND, LLC; DEJA VU SPOKANE,                   MOTION FOR PRELIMINARY
                         INC.; DREAMGIRLS OF LAKE CITY, LLC;               INJUNCTION
                  16     DEJA VU SEATTLE, LLC; DEJA VU LAKE
                         CITY, INC.; DREAMGIRLS OF TACOMA,
                  17     LLC; DREAMGIRLS OF SEATTLE, LLC;
                         SAW ENTERTAINMENT, LTD; AND BT
                  18     CALIFORNIA, LLC,

                  19                   Plaintiffs,
                               v.
                  20
                         UNITED STATES SMALL BUSINESS
                  21     ADMINISTRATION; JOVITA CARRANZA,
                         ADMINISTRATOR OF THE SMALL
                  22     BUSINESS ADMINISTRATION, IN HER
                         OFFICIAL CAPACITY; AND THE UNITED
                  23     STATES OF AMERICA,
                         Defendants.
                  24
                                      Defendants.
                  25

                  26

                  27

                  28
LONG & LEVIT LLP
                                                                        - 1-                             CASE NO. 3:20-CV-03982
465 CALIFORNIA STREET,
      5TH FLOOR                       PLAINTIFFS’ EX PARTE APPLICATION FOR LEAVE TO FILE SUPPLEMENTAL BRIEFING
    SAN FRANCISCO,
   CALIFORNIA 94104
     (415) 397-2222
                             Case 3:20-cv-03982-LB Document 58 Filed 07/29/20 Page 2 of 3



                    1           Plaintiffs, by and through their undersigned counsel of record and pursuant to Civil L.R.

                    2    7-3(d), hereby move this Honorable Court for leave to file the supplemental brief and materials

                    3    attached hereto. In support thereof, Plaintiffs state the following:

                    4            1. In preparation for the Preliminary Injunction Hearing set for July 30, 2020 at 9:30

                    5                AM via Zoom, counsel for Plaintiffs uncovered materials and authorities with

                    6                substantial bearing on the issues before the Court for hearing. Defendants submit that

                    7                the matters discussed in the attached supplemental brief substantially affect the

                    8                parties’ arguments with respect to whether the challenged Regulations are contrary to

                    9                Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc. (“Chevron”), 467 U.S. 837, 842

                  10                 (1984) such that it would be inappropriate to address those issues without including

                  11                 materials discussed in the attached proposed Plaintiffs’ Supplemental Brief In Support of

                  12                 Motion for Temporary Restraining Order and Preliminary Injunction Pursuant to Civil

                  13                 L.R. 65-1 (the “Supplemental Brief”).

                  14             2. Specifically, it appears that Congress has spoken as to what type of materials or

                  15                 presentations a business must present to be disqualified for assistance under the Small

                  16                 Business Act, 15 U.S.C. § 631 et seq. The briefing and materials attached relate to 15

                  17                 U.S.C. § 633(e), which prohibits the Small Business Administration from providing

                  18                 assistance to persons or business concerns offering “any product or service

                  19                 determined to be obscene by a court of competent jurisdiction.”
                  20             3. Plaintiffs’ proposed supplemental brief aims to present the materials and explain the

                  21                 legislative history surrounding those materials while keeping discussion to a

                  22                 minimum.

                  23             4. The present motion and the Supplemental Brief will allow the Court and Defendants

                  24                 an opportunity to become familiar with the issue in the limited time before the

                  25                 hearing.    Plaintiffs feel obligated to raise the issue at the hearing and the

                  26                 Supplemental Brief is best available method to put the Court and the Defendants on

                  27                 notice of the issue.

                  28            WHEREFORE, for the foregoing reasons, Plaintiffs respectfully request this Honorable
                                                                -2-                              CASE NO. 3:20-CV-03982
LONG & LEVIT LLP
465 CALIFORNIA STREET,
      5TH FLOOR                PLAINTIFFS’ EX PARTE APPLICATION FOR LEAVE TO FILE SUPPLEMENTAL BRIEFING
    SAN FRANCISCO,
   CALIFORNIA 94104
     (415) 397-2222
                             Case 3:20-cv-03982-LB Document 58 Filed 07/29/20 Page 3 of 3



                    1    Court grant leave to permit Plaintiffs to file the attached proposed Plaintiffs’ Supplemental Brief In

                    2    Support of Motion for Temporary Restraining Order and Preliminary Injunction Pursuant to Civil

                    3    L.R. 65-1 and supporting materials in the form attached hereto.

                    4

                    5
                         Dated: July 29, 2020                           LONG & LEVIT LLP
                    6

                    7
                                                                        By: /s/ Douglas J. Melton
                    8                                                      DOUGLAS J. MELTON
                                                                           SHANE M. CAHILL
                    9                                                      Attorneys for All Plaintiffs
                  10                                                    SHAFER & ASSOCIATES, P.C.
                  11

                  12                                                    By: /s/ Matthew J. Hoffer
                  13                                                         BRADLEY J. SHAFER (MI P36604)*
                                                                             brad@bradshaferlaw.com
                  14                                                         MATTHEW J. HOFFER (MI P70495)*
                                                                             matt@bradshaferlaw.com
                  15                                                         ZACHARY M. YOUNGSMA (MI P84148)*
                                                                             zack@bradshaferlaw.com
                  16                                                         SHAFER & ASSOCIATES, P.C.
                                                                             3800 Capital City Boulevard, Suite 2
                  17                                                         Lansing, MI 48906
                                                                             (517) 886-6560
                  18
                                                                             *Admitted Pro Hac Vice
                  19                                                         Attorneys for All Plaintiffs
                  20
                                                                       4841-4096-0197, v. 1
                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
                                                                        -3-                                 CASE NO. 3:20-CV-03982
LONG & LEVIT LLP
465 CALIFORNIA STREET,
      5TH FLOOR                PLAINTIFFS’ EX PARTE APPLICATION FOR LEAVE TO FILE SUPPLEMENTAL BRIEFING
    SAN FRANCISCO,
   CALIFORNIA 94104
     (415) 397-2222
